Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nilesh Amin (Reg. No. 58407) on 06/23/2022.
The application has been amended as follows:

1.	(Currently Amended) A method, comprising:
receiving, by a first node device comprising a processor, from a mobile device, encryption keys to facilitate authentication for establishing a first secured wireless connection between the mobile device and the first node device, and to facilitate authentication for establishing a second secured wireless connection between the mobile device and a second node device prior to the mobile device being within a wireless connection distance of the second node device, wherein the encryption keys comprise a first encryption key for the first secured wireless connection, and a second encryption key for the second secured wireless connection, and the first encryption key is different of the second encryption key;
in response to receiving the encryption keys, generating, by the first node device, estimation data representative of an estimate of a direction of travel of the mobile device, wherein the estimation data is based on the direction of travel of the mobile device in relation to a geometry associated with a street via which the mobile device is traveling; and
based on the estimation data, transmitting, by the first node device, the second encryption key to the second node device prior to the mobile device being within the wireless connection distance of the second node device to facilitate the authentication for establishing the second secured wireless connection between the mobile device and the second node device.

5.	(Cancelled)

8-20. (Canceled)

21.	(Currently Amended) A first mobile device, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
receiving encryption keys, from a second mobile device, to facilitate authentication for establishing a first secured wireless connection between the second mobile device and the first mobile device, and facilitate authentication for establishing a second secured wireless connection between the second mobile device and a first node device prior to the second mobile device being within a wireless connection distance of the first node device, wherein the encryption keys comprise a first encryption key for the first secured wireless connection, and a second encryption key for the second secured wireless connection, and the first encryption key is different of the second encryption key;
in response to receiving the encryption keys, generating estimation data representative of an estimate of a direction of the first mobile device, wherein the estimation data is based on the direction of the first mobile device in relation to a geometry associated with a road via which the first mobile device is traveling; and
based on the estimation data, transmitting the second encryption key to the first node device prior to the second mobile device being within the wireless connection distance of the first node device to facilitate the authentication for establishing the second secured wireless connection between the second mobile device and the first node device. 

28.	(Currently Amended) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of roadside equipment, facilitate performance of operations, comprising:
receiving, from a first user equipment, encryption keys to facilitate authentication for establishing a first secured wireless connection between the first user equipment and the roadside equipment, and facilitate authentication for establishing a second secured wireless connection between the first user equipment and a second user equipment prior to the first user equipment being within a wireless connection distance of the second user equipment, wherein the encryption keys comprise a first encryption key for the first secured wireless connection, and a second encryption key for the second secured wireless connection, and the first encryption key is different of the second encryption key;
in response to receiving the encryption keys, generating estimation data representative of an estimate of a direction of the first user equipment, wherein the estimation data is based on the direction of the first user equipment in relation to a geometry associated with a street via which the first user equipment is traveling; and
based on the estimation data, transmitting the second encryption key to the second user equipment prior to the first user equipment being within the wireless connection distance of the second user equipment, to facilitate the authentication for establishing the second secured wireless connection between the first user equipment and the second user equipment. 

30.	(Currently Amended) The non-transitory machine-readable medium of claim 28, wherein the operations further comprise:
transmitting the encryption keys to a third user equipment, wherein the encryption keys further comprises a third encryption key to facilitate establishing a third secure wireless connection between the first user equipment and the third user equipment.

34.	(New) The method of claim 1, wherein the estimate of the direction of travel of the mobile device is based on a traffic condition.

Allowable Subject Matter
Claims 1-4, 6-7, 21-34 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 05/19/2022 and examiner’s amendment, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/Primary Examiner, Art Unit 2643